616 So. 2d 86 (1993)
Pantaleo FUSCO, Appellant,
v.
Laura L. FUSCO, Appellee.
No. 92-0796.
District Court of Appeal of Florida, Fourth District.
March 17, 1993.
Rehearing Denied April 27, 1993.
Michael B. Davis of Law Offices of Davis, Isaacs, Stinson & Yeargin, P.A., West Palm Beach, for appellant.
Diane M. Kirigin of Law Offices of Bosso, Bosso & Pardo, P.A., Riviera Beach, for appellee.
PER CURIAM.
We agree with appellant that the trial court erred in imputing additional income to him, other than his current actual income, and directing the payment of permanent alimony based upon such imputed income. Cf. Polley v. Polley, 588 So. 2d 638 (Fla. 3d DCA 1991). There is a lack of competent substantial evidence in the record to support this holding. We find an evidentiary basis in the record for all of the trial court's other awards.
We remand with directions that the award of permanent alimony be deleted but that an award of nominal alimony be made, to protect the interests of the former wife should the appellant's income substantially improve in the future.
ANSTEAD, POLEN and FARMER, JJ., concur.